JENNER & BLOCK LLP
Marc Hankin
Carl Wedoff
919 Third Avenue
New York, New York 10022
(212) 891-1600

Angela Allen (admitted pro hac vice)
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350

Counsel for the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                    Chapter 11

    FIRESTAR DIAMOND, INC., et al.                            No. 18-10509 (SHL)

                          Debtors. 1                          (Jointly Administered)


      NOTICE OF CHAPTER 11 TRUSTEE’S APPLICATION FOR ORDER APPROVING
       EXPANSION OF EMPLOYMENT OF WHITLEY PENN LLP AS ACCOUNTANT
                      NUNC PRO TUNC AS OF JULY 22, 2019

         On August 8, 2019, Chapter 11 Trustee Richard Levin (the “Trustee”) filed the annexed

Chapter 11 Trustee’s Application for an Order Approving Expansion of Employment of Whitley Penn LLP

as Accountant Nunc Pro Tunc as of July 22, 2019 (the “Application”).

         A hearing on the Application will be held before the Honorable Sean H. Lane of the United

States Bankruptcy Court for the Southern District of New York on August 22, 2019 at 11:00 a.m.

(Eastern Time), or as soon thereafter as counsel may be heard (the “Hearing”), in Courtroom 701




1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc. (4756).
of the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”), One Bowling Green, New York, New York 10004.

       Objections, if any, to approval of the Application and entry of the proposed order must:

(i) be made in writing; (ii) state with particularity the grounds therefor; (iii) be filed with the

Bankruptcy Court (with a copy to the Judge’s chambers); and (iv) be served upon (a) counsel to

the United States Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn:

Richard Morrissey, Esq.); (b) counsel to the Trustee, Jenner & Block LLP, 919 Third Avenue, New

York, New York 10022 (Attn: Richard Levin, Esq.); (c) counsel to the Debtors, Klestadt Winters

Jureller Southard & Stevens, LLP, 200 West 41st St., 17th Floor, New York, NY 10036 (Attn: Ian

Winters, Esq.); and (d) counsel to Punjab National Bank, Cleary, Gottlieb, Steen & Hamilton LLP,

One Liberty Plaza, New York, NY 10006 (Attn: Sean O’Neal) so as to be received by each of them

no later than 5:00 p.m. (Eastern Time) on August 15, 2019 the “Objection Deadline”).

       If no responses or objections are served by the Objection Deadline, the relief may be

granted as requested in the Application without further notice or a hearing. You need not appear

at the Hearing if you do not object to the relief requested in the Application. The Hearing may be

continued or adjourned from time to time without further notice other than an announcement of

the adjourned date or dates at the Hearing or at a later hearing.




                                                2
Dated: August 8, 2019       Respectfully submitted,
       New York, New York
                            JENNER & BLOCK LLP

                            By: /s/ Marc Hankin
                            Marc Hankin
                            Carl Wedoff
                            919 Third Avenue
                            New York, New York 10022
                            (212) 891-1600
                            mhankin@jenner.com
                            cwedoff@jenner.com

                            Angela Allen (admitted pro hac vice)
                            353 North Clark Street
                            Chicago, Illinois 60654
                            (312) 222-9350
                            aallen@jenner.com

                            Counsel for the Chapter 11 Trustee




                               3
JENNER & BLOCK LLP
Marc Hankin
Carl Wedoff
919 Third Avenue
New York, New York 10022
(212) 891-1600

Angela Allen (admitted pro hac vice)
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350

Counsel for the Chapter 11 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------      X
                                                                             :
    In re                                                                    :   Chapter 11
                                                                             :
    FIRESTAR DIAMOND INC., et al., 1                                         :   Case No. 18-10509 (SHL)
                                                                             :
                                 Debtors.                                    :   Jointly Administered
                                                                             :
    ----------------------------------------------------------------------   X

                        CHAPTER 11 TRUSTEE’S APPLICATION FOR AN ORDER
                       APPROVING EXPANSION OF EMPLOYMENT OF WHITLEY
                           PENN LLP AS ACCOUNTANT NUNC PRO TUNC
                                       AS OF JULY 22, 2019

            Richard Levin, not individually but solely in his capacity as chapter 11 trustee (the

“Trustee”) for the above-captioned debtors (the “Debtors”), applies (the “Application”) for an

order under section 327 of the Bankruptcy Code approving an expansion of his employment of

Whitley Penn LLP (“WP”) as his accountant, nunc pro tunc as of July 22, 2019. In support of this

Application, the Trustee relies upon the Declaration of Terry Cosand (the “Cosand Declaration”)

attached to this Application as Exhibit B, and respectfully represents:




1The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc. (4756).
                               Jurisdiction, Venue and Authority

       1.      This Court has jurisdiction over this matter under 28 U.S.C. § 1334(b). Venue is

proper under 28 U.S.C. § 1409. This matter is a core proceeding under 28 U.S.C. § 157(b)(2).

       2.      The relief requested in this Application is based on section 327 of the Bankruptcy

Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and

Rule 2014-1 of the Local Rules for the United States Bankruptcy Court for the Southern District of

New York (the “Local Rules”).

                                           Background

       3.      On February 26, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code. Until the appointment of the Trustee,

the Debtors operated their businesses and managed their affairs as debtors in possession under

sections 1107 and 1108 of the Bankruptcy Code.

       4.      On March 9, 2018, the Court entered an Order directing that these cases be jointly

administered. [ECF 24.] Due to lack of creditor interest, no Official Committee of Unsecured

Creditors was appointed in these cases.

       5.      On June 14, 2018, the Court approved the Trustee’s appointment. [Dkt. 227.]

       6.      On November 15, 2018, the Trustee requested approval of his employment of WP

as his accountant. [Dkt. 580.] This request was supported by the Declaration of Gary A. Scarborough

in Support of the Application Authorizing the Employment of Whitley Penn LLP as Accountant for the

Trustee, Nunc Pro Tunc to November 7, 2018 (the “Scarborough Declaration) [Dkt. 580, Ex. B].

       7.      On December 21, 2018, the Court approved the Trustee’s employment of WP as

his accountant nunc pro tunc to November 7, 2018 [Dkt. 644] (the “WP Retention Order”). The

WP Retention Order authorized WP to provide the following services to the Trustee:




                                                 2
               a. Prepare subsidiary reporting for the 2017 Form 1120 (Consolidated) US
                  Corporation Income Tax Return;

               b. Prepare the subsidiary reporting for the 2017 state income tax returns;

               c. If required, prepare Form 1042 & 1042-S Annual Witholding Tax
                  Return for U.S. Source Income of Foreign Persons;

               d. Perform any other tax advisory services requested by the Trustee.

       8.      Prior to the Petition Date, Firestar Diamond, Inc. sponsored a qualified 401(k) plan

(the “Plan”) under The Employee Retirement Income Security Act of 1974 (“ERISA”). Under 11

U.S.C. § 1106(a)(1) (incorporating by reference 11 U.S.C. § 704(a)(11)), the Trustee must continue

performing Firestar’s obligations as administrator of the Plan. To comply with those obligations,

the U.S. Department of Labor requires the Trustee to have the Plan’s financial statements for the

calendar year 2018 audited.

       9.      Since WP is already familiar with Firestar, the Trustee, and the circumstances

surrounding these chapter 11 cases, the Trustee would like to employ WP to audit the Plan’s

financial statements. However, as the WP Retention Order does not contemplate such services,

the Trustee now seeks to expand the scope of WP’s employment.

                                        Relief Requested

       10.     By this Application, the Trustee requests entry of an order under section 327 of the

Bankruptcy Code and in accordance with Bankruptcy Rules 2014 and 2016 and Local Rule 2014-

1 approving an expansion of WP’s employment as the Trustee’s accountant, under the terms of

the engagement letter attached hereto as Exhibit C, to include an audit of the Plan’s financial

statements and related services. The Trustee seeks the approval nunc pro tunc to July 22, 2019, the

date on which WP began rendering services to the Trustee in connection with the Plan.




                                                3
                                   Expanded Retention of WP

       11.     The Trustee seeks authority to hire WP to assist him in connection with carrying

out his duties under sections 1106(a)(1) and 704(a)(11) of the Bankruptcy Code, because WP has

extensive experience auditing employee benefit plans and advising business on compliance with

ERISA and other regulatory requirements.

       12.     WP is a distinguished public accounting firm with 61 partners throughout offices

located Austin, Dallas, Fort Worth, Houston, and Plano, Texas. In addition to its taxation

expertise, WP has extensive experience advising companies on ERISA compliance and

conducting employee benefit plan audits, consulting, and reporting. WP performs audits on

approximately 270 employee benefit plans annually, ranging from small to large and both

qualified and unqualified. Well over half of WP’s auditors have at least three to five years of

experience in employee benefit plan audits. WP regularly participates in peer reviews by the

American Institute of Certified Public Accountants (AICPA) and the Public Company Accounting

Oversight Board (PCAOB) and has never had a significant deficiency issue raised in such

inspections.

       13.     Through his employment of WP, the Trustee will have the benefit of the

knowledge and experience of WP’s auditors. The Trustee believes that WP is qualified to assist

him in these cases in a cost-effective, efficient, and timely manner.

                                     Services to be Provided

       14.     The Trustee anticipates WP will provide him the following services, among others:

                       a. Conduct an audit of the Plan’s financial statements, which
                          comprise the statement of net assets available for benefits as of
                          December 31, 2018, and the related statement of changes in net
                          assets available for benefits for the year then ended, along with
                          the related notes;




                                                 4
                       b. Prepare the Plan’s financial statements in conformity with U.S.
                          generally accepted accounting principles;

                       c. Review and analyze the effectiveness of the Plan’s internal
                          controls;

                       d. Analyze and advise the Trustee on the Plan’s compliance with
                          applicable Internal Revenue Code requirements for tax-exempt
                          status;

                       e. Analyze and advise the Trustee on whether the Plan’s financial
                          statements comply with the U.S. Department of Labor’s Rules
                          and Regulations for Reporting and Disclosure under ERISA;
                          and

                       f.   Perform any other audit or advisory services requested by the
                            Trustee in connection with the Plan.

                                      WP’s Disinterestedness

       15.     To the best of the Trustee’s knowledge, information, and belief, other than as set

forth in the Cosand Declaration and the Scarborough Declaration, WP: (i) has no connection with

the Debtors, their creditors, other parties in interest, or the attorneys or accountants of any of the

foregoing, or the United States Trustee or any person employed in the Office of the United States

Trustee; (ii) does not hold any interest adverse to the Debtors’ estates; and (iii) believes it is a

“disinterested person” as defined by section 101(14) of the Bankruptcy Code.

       16.     Accordingly, the Trustee believes that WP continues to be “disinterested” as such

term is defined in section 101(14) of the Bankruptcy Code.

       17.     In addition, as set forth in the Cosand Declaration, if any new material facts or

relationships are discovered or arise, WP will provide the Court with a supplemental declaration.

                                   Professional Compensation

       18.     As it has done for the tax-related services rendered to the Trustee, WP intends to

apply to the Court for allowance of compensation and reimbursement of expenses for

professional services rendered to the Trustee in connection with the Plan. Subject to Court



                                                  5
approval and the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, and the United States Trustee’s Fee Guidelines (as amended, the “UST Guidelines”), WP

intends (a) to charge for its accounting services on an hourly basis in accordance with its ordinary

and customary hourly rates in effect on the date the services are rendered and (b) to seek

reimbursement of actual and necessary out-of-pocket expenses and other charges in accordance

with the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, corresponding

Local Rules any other applicable orders of this Court.

       19.     Notwithstanding anything to the contrary in the Application, the Bankruptcy

Code, the Bankruptcy Rules, corresponding Local Rules, or any other applicable orders of this

Court, all of WP’s personnel who provide billable services to or on behalf of the Trustee, with the

exception of clerical staff, will keep contemporaneous records of the time spent on the services

they perform. WP has agreed to accept as compensation such sums as may be allowed by the

Court. WP understands that interim and final fee awards are subject to approval by the Court.

       20.     WP will be paid by Firestar’s estate for the services of WP professionals relating to

the Plan at their customary billing rates as follows:

                        Audit Partners:       $445
                        Audit Sr. Managers:   $325
                        Audit Managers:       $280
                        Audit Senior:         $220
                        Audit Staff:          $190
                        Administrative:       $135

       21.     The Trustee believes that WP’s rates are reasonable. The Trustee requests that all

fees and related costs and expenses incurred by WP be paid as administrative expenses of the

estates under and subject to sections 327, 330(a), 331, 503(b), and 507(a)(1) of the Bankruptcy Code,

as the Plan has terminated and distributed all its assets to the beneficiaries and has no funds to

pay for the legally required audit.




                                                 6
                                             Notice

       22.     Notice of this Application has been provided to (a) the Office of the United States

Trustee; (b) counsel to the Debtors; and (c) the 2002 Service List maintained by Omni Management

Group in these chapter 11 Cases in accordance with the Order Establishing Notice and Case

Management Procedures [Dkt. 530]. The Trustee submits that, in light of the nature of the relief

requested, no other or further notice need be provided.

       23.     The Trustee submits this Application subject to the understanding that

supplemental declarations or revision of the proposed order might be necessary to accommodate

any concerns the Court, the United States Trustee, or parties in interest might have.

       24.     The Trustee has not made any previous request for the relief sought in this

Application to this or any other Court.

       WHEREFORE, the Trustee respectfully requests that this Court grant the Application and

enter an order, substantially in the form attached hereto as Exhibit A, approving an expansion of

his employment of WP as his accountant in these chapter 11 cases, nunc pro tunc to July 22, 2019,

and granting the Trustee such other and further relief as the Court deems just and proper.

Dated: August 8, 2019                        Respectfully Submitted,
       New York, New York
                                             JENNER & BLOCK LLP

                                             By: /s/Marc Hankin
                                             Marc Hankin
                                             Carl Wedoff
                                             919 Third Avenue
                                             New York, New York 10022
                                             (212) 891-1600
                                             mhankin@jenner.com
                                             cwedoff@jenner.com

                                             Angela Allen (admitted pro hac vice)
                                             353 North Clark Street



                                                7
Chicago, Illinois 60654
(312) 222-9350
aallen@jenner.com

Counsel for the Chapter 11 Trustee




   8
